Citation Nr: 0513607	
Decision Date: 05/19/05    Archive Date: 06/01/05

DOCKET NO.  03-30 782	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).  


REPRESENTATION

Veteran represented by:	Wade R. Bosley, Attorney at 
Law


WITNESSES AT HEARING ON APPEAL

Veteran and his spouse


ATTORNEY FOR THE BOARD

K. Ehrman, Counsel


INTRODUCTION

The appellant had active duty from February 1968 to February 
1970, which included a tour of duty in the Republic of 
Vietnam from March 1969 to February 1970.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2002 rating decision of the 
Department of Veterans' Affairs (VA) Regional Office (RO) 
located in Indianapolis, Indiana, which denied the claim on 
appeal.  

Additional evidence was received at the Board in August 2004, 
along with the appellant's signed waiver of initial 
consideration by the office of original jurisdiction.  
Further evidence was also received in October 2004, also 
accompanied by waiver of RO consideration, consisting of 
duplicate copies of service medical records already 
considered at the RO.  


FINDINGS OF FACT

1.  The appellant is not a combat veteran, and claimed in-
service stressors are not verified.

2.  The appellant does not have PTSD which is related to his 
military service.


CONCLUSION OF LAW

The criteria for the establishment of service connection for 
PTSD are not
met. 38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002); 38 
C.F.R. §§ 3.102, 3.159, 3.304, 3.304(f) (2004).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA's Duty to Advise and Assist the Claimant

Prior to proceeding with an examination of the merits of the 
appeal, the Board must first determine whether the appellant 
has been apprised of the law and regulations applicable to 
this matter; the evidence that would be necessary to 
substantiate each claim on appeal; and whether the claim has 
been fully developed in accordance with the VCAA and other 
applicable law.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5107 (West 2002).  

The VCAA provides that VA shall make reasonable efforts to 
assist a claimant in obtaining evidence necessary to 
substantiate a claim for a benefit under a law administered 
by the Secretary, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim. 
In part, the VCAA specifically provides that VA is required 
to make reasonable efforts to obtain relevant governmental 
and private records that the claimant adequately identifies 
to VA and authorizes VA to obtain. The VCAA further provides 
that the assistance provided by the Secretary shall include 
providing a medical examination or obtaining a medical 
opinion when such an examination or opinion is necessary, as 
further defined by statute, to make a decision on the claim. 
38 U.S.C.A. § 5103A (West 2002).  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), it was in 
part held that a VCAA notice, as required by 38 U.S.C. § 
5103(a), must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction decision (i.e., 
that of the RO) on a claim for VA benefits.  In Pelegrini, it 
was also observed that VA must (1) inform the claimant about 
the information and evidence not of record that is necessary 
to substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claims.  This new "fourth element" of 
the notice requirement comes from the language of 38 C.F.R. 
§ 3.159(b)(1).  It was also held in Quartuccio v. Principi, 
16 Vet. App. 183 (2002) that VA must strictly comply with all 
relevant provisions of the VCAA.     

Subsequent to receipt of the appellant's claim in January 
2002, and by letter dated in March 2002, the appellant was 
advised that evidence which would substantiate his claim 
would include the essential components of a successful claim 
of service connection:  (1) evidence of an injury in military 
service or a disease that began in or was made worse during 
military service or one which would qualify for presumptive 
service connection; (2) competent evidence of a current 
physical or mental disability; and, (3) competent evidence of 
a relationship between the veteran's current disability and 
the in-service event.  Pond v. West, 12 Vet. App. 341, 346 
(1999); Rose v. West, 11 Vet. App. 169, 171 (1998).  He was 
also then advised of what evidence would substantiate a claim 
of service connection for PTSD, including medical evidence 
establishing a diagnosis of the disorder, credible supporting 
evidence that the claimed in-service stressors actually 
occurred, and a link, established by medical evidence, 
between the current symptomatology and the claimed in-service 
stressors. 38 C.F.R. § 3.304(f).

The appellant was also advised that it was his responsibility 
to complete authorization forms to enable VA to obtain 
private and VA medical treatment records for the disorder; 
and that it was his responsibility to provide "specific 
details" of any claimed in-service stressful incidents, to 
include descriptions of the events, names of individuals 
involved in the events, and the location and approximate date 
of the events.  The appellant was specifically advised that 
his providing of the information requested was necessary 
because VA would then obtain supportive evidence of the 
events, and his failure to do so would make it difficult or 
impossible to obtain the necessary information.   
The appellant was provided with a copy of the December 2002 
rating decision setting forth the general requirements of 
applicable law pertaining to a claim of service connection 
for PTSD.  The general advisement was reiterated in a 
Decision Review Officer's (DRO's) Statement of the Case (SOC) 
dated in September 2003, as well as in the Supplemental 
Statement of the Case dated in March 2004.  

Finally, the undersigned Acting Veterans Law Judge engaged 
the appellant, with the assistance of the appellant's 
attorney, in a detailed colloquy regarding the specific 
evidence and information needed to support the claim on 
appeal-particularly, the sort of verifiable PTSD stressor 
information needed, such as the names of witnesses to the 
claimed stressor events, or letters to home describing the 
incidents, etc.  See Video Conference hearing transcript; 
Stuckey v. West, 13 Vet. App. 163, 195 (1999); Constantino v. 
West, 12 Vet. App. 517 (1999) ((Relative to the regulatory 
duty of hearing officers under 38 C.F.R. § 3.103(c)(2), to 
suggest the submission of evidence that the claimant may have 
overlooked and which would be supportive of the claim.)).    

The appellant was afforded an additional opportunity of 60 
days, subsequent to the August 2004 hearing, in which he 
could provide such specific information as outlined by the 
Acting Veterans Law Judge.  As noted above, the appellant 
through his representative submitted argument and evidence 
previously considered.  

As will be noted below, the critical issue in this matter is 
whether the appellant has submitted evidence of a verified 
stressor, supportive of his diagnosis of PTSD.  The appellant 
has not done so, and additional efforts to assist the 
appellant in accordance with the VCAA would serve no useful 
purpose, since the appellant has repeatedly failed to provide 
the needed information after being asked to do so.  See 
Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict 
adherence to requirements in the law does not dictate an 
unquestioning, blind adherence in the face of overwhelming 
evidence in support of the result in a particular case; such 
adherence would result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which 
would only result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran are to 
be avoided). VA has satisfied its duties to inform and assist 
the appellant at every stage of this case. Given the 
development undertaken by the RO and the fact that the 
appellant has pointed to no other evidence which has not been 
obtained, the Board finds that the record is ready for 
appellate review.


The Merits of the Claim

The appellant is seeking service connection for PTSD.  He 
argues that he incurred the disorder while serving on active 
military in Vietnam from April 1969 to February 1970 as a 
clerk typist (April 1969 to August 1969) and equipment 
maintenance data specialist and with Headquarters and 
Headquarters Company, 1st Air Cavalry Division.  

Service connection may be established for a disability 
resulting from personal injury suffered or disease contracted 
in the line of duty.  38 U.S.C.A. § 1110 (West 2002); 
38 C.F.R. § 3.303 (2004).  The regulations also provide that 
service connection may be granted for any disease diagnosed 
after discharge when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  With regard to 
PTSD, a grant of service connection requires (1) medical 
evidence establishing a diagnosis of the condition; (2) 
credible supporting evidence that the claimed inservice 
stressor occurred; and, (3) a link established by medical 
evidence, between current symptoms and an inservice stressor.  
38 C.F.R. § 3.304(f).  

Having carefully considered the claim in light of the record 
and the applicable law, the Board is of the opinion that the 
preponderance of the evidence is against the claim and the 
appeal will be denied.  Although the appellant is diagnosed 
as having PTSD, the diagnosis is not supported by credible 
supporting evidence that the claimed stressor underlying the 
diagnosis occurred.  

As an initial matter, the appellant is not found to be a 
veteran of combat.  Such a finding is significant because 
under 38 U.S.C.A § 1154(b), in the case of any veteran who 
engaged in combat with the enemy in active service with a 
military, naval, or air organization of the United States 
during a period of war, campaign, or expedition, VA shall 
accept as sufficient proof of service-connection of any 
disease or injury alleged to have been incurred in or 
aggravated by such service, satisfactory lay or other 
evidence of service incurrence or aggravation of such injury 
or disease, if consistent with the circumstances, conditions, 
or hardships of such service, notwithstanding the fact that 
there is no official record of such incurrence or aggravation 
in such service, and, to that end, shall resolve every 
reasonable doubt in favor of the veteran. Service connection 
of such injury or disease may be rebutted by clear and 
convincing evidence to the contrary. The reasons for granting 
or denying service connection in each case shall be recorded 
in full. 38 U.S.C.A. 
§ 1154(b); 38 C.F.R. § 3.304(d).

VA's General Counsel has held that the determination of 
whether a veteran "engaged in combat with the enemy" depends 
on multiple factors, including the requirement that the 
veteran participated in events constituting an actual fight 
or encounter with a military foe or hostile unit or 
instrumentality. The issue of whether any particular set of 
circumstances constitutes engagement in combat with the enemy 
for purposes of section 1154(b) must be resolved on a case by 
case basis. VAOPGCPREC 12-99. The General Counsel's opinion 
is binding on the Board. 38 U.S.C.A. § 7104(c); 38 C.F.R. § 
14.507.

The appellant's service personnel records bear no indicia of 
such combat status.  His military occupational specialties 
are those of clerk typist and maintenance data specialist.  
In particular, his Department of the Army Form 20, Enlisted 
Qualification Record, (DA Form 20) indicates that at all 
times assigned to Vietnam, he was so assigned to Headquarters 
and Headquarters Company, 1st Air Cavalry Division.  Although 
not in reliance upon such a finding, while the 1st Air 
Cavalry Division was clearly a combat unit, a clerk typist 
and or maintenance data specialist so assigned to a 
divisional headquarters unit would be expected to perform 
essentially administrative duties and not necessarily be 
involved in or exposed to combat activities.  

The appellant's awards and decorations as shown on his DA 
Form 20 are similarly devoid of any suggestion of combat 
participation.  He is not noted to have participated in 
"campaigns."  In particular, although the appellant is 
noted to be the recipient of the Bronze Star, such is awarded 
to those who, after December 6, 1941, while serving in any 
capacity, distinguished themselves by heroic or meritorious 
achievement or service; (1) while engaged in an action 
against an enemy of the U.S;  or (2) while engaged in 
military operations involving conflict with an opposing 
foreign force.  When the Bronze Star is awarded for heroism, 
a bronze letter "V" (for valor) is worn on the service 
ribbon of the medal.  See Manual of Military Decorations and 
Awards, A-6 (Department of Defense Manual 1348.33-M, July 
1990).  No valor device is attached to the award in the 
appellant's case, and although the appellant was specifically 
requested to provide a paper citation of the award, after 
representing that it was in his possession, and such that 
further research could be conducted, he has declined to do 
so.  

As to the appellant's award of the Vietnam Cross of Gallantry 
(with Palm Leaf device) Department of the Army General Order 
Number 8 (March, 1974) indicates that the award is made to 
all military personnel of all branches of every Allied Nation 
who served in-country Vietnam between 1 March 1961 and 28 
March 1973 and to U.S. Army Vietnam and its subordinate units 
for the period 20 July 1965 to 28 March 1973.  

Although not determinative of the question of participation 
in combat, the records cited are highly probative.  See Soria 
v. Brown, 118 F.3d 747, 749 (Fed.Cir. 1997); Spencer v. West, 
13 Vet. App. 376, 380 (2000); Cahall v. Brown, 7 Vet. App. 
232, 237 (1994) [all for the general proposition that service 
department findings relative to an individual's service are 
"binding on the VA for the purposes of establishing service 
in the U.S. Armed Forces"].

Because he does not have combat veteran status, verification 
of a claimed stressor must be obtained. 38 U.S.C.A. § 1154(b) 
(West 2002); 38 C.F.R. § 3.304(d) (2002);  Collette v. Brown, 
82 F.3d 389 (Fed.Cir. 1996); Gregory v. Brown, 8 Vet. App. 
563 (1996); Zarycki v. Brown, 6 Vet. App. 91 (1993).

The appellant has not provided sufficient information to 
enable VA to comprehensively research the claimed stressors, 
notwithstanding numerous opportunities to do so.  It has been 
held in this regard that while VA is obligated to assist a 
claimant in the development of a claim, there is no duty on 
the VA to prove the claim.  If a claimant wishes assistance, 
he cannot passively wait for it in circumstances where he 
should have information that is essential in obtaining the 
putative evidence.  Wamhoff v. Brown, 8 Vet. App. 517 (1996); 
Wood v. Derwinski, 1 Vet. App. 190, reconsidered, 1 Vet. App. 
406 (1991).  Further, under the VCAA, a claimant for VA 
benefits has the responsibility to present and support the 
claim.  38 U.S.C.A. §  5107(a). 

The appellant reports that upon his arrival in Vietnam, he 
was an occupant in an airplane that had to circle the airport 
for about 20 minutes prior to landing because the enemy had 
been shelling the runway, and that once the plane had landed, 
he was told to get off the plane as soon as possible due to 
enemy fire.  The appellant also asserts that his unit 
received incoming rockets and mortar shells; that a former 
"hootch"-mate of his, whom the appellant knew only a few 
weeks and whose name the appellant does not recall, was 
killed in one of these attacks after the appellant had 
relocated to another housing.  

As to the claimed attack upon the appellant's arrival in 
Vietnam, there is insufficient information provided to 
conduct meaningful research - VA is unable to ascertain the 
place or time of the appellant's arrival, or the 
circumstances under which the appellant arrived in Vietnam  
The appellant has not identified the name of his shelter-mate 
who was killed.  Both of these accounts are not susceptible 
of research by records depositories, given the lack of 
specific information provided.  

The appellant also asserts that his responsibilities included 
delivering various vehicles for required maintenance and 
driving them back to base through enemy fire, and that he 
would have to run over people in the road for fear that they 
might be the enemy.  The appellant also represents that he 
had to shoot at enemy soldiers and civilians, and that he saw 
dead bodies on the sides of the road.  The appellant also 
indicates that a "friend" of his accidentally shot and 
killed himself with his rifle, but the appellant does not 
indicate that he witnessed the event, nor does he recall the 
individual's name.  

However, at his August 2004 Video Conference hearing, the 
appellant indicated that during his Vietnam tenure, he 
witnessed no injuries or deaths and that he has never 
testified at any military court martial proceedings - such 
that would have been expected in trials or investigations for 
the killings of civilians or non-combatants, and that could 
conceivably result in corroborative information being 
obtained.  He has produced no letters or other documents, 
generated contemporaneously with his service, that would 
support the occurrences he has described.  Although he has 
proffered several pictures of Vietnam, these only show scenes 
of fields and shelters, and are without detail such as to 
show his participation or exposure to combat.  In an October 
2004 statement, the appellant indicates, through his 
representative, that he can provide no additional 
information, including the names and dates of the above 
events, or names of witnesses, or other corroborative 
information.  

Thus, there is no supportive information which can be used to 
corroborate the appellant's accounts of the claimed 
stressors.  While the appellant was diagnosed by the Meridian 
Psychological Associates in May 2004 as having PTSD, as is 
noted above, the law requires that claimed stressors of the 
non-combat veteran be corroborated.  However, an opinion by a 
mental health professional based on a post-service 
examination of the veteran cannot be used to establish the 
occurrence of a stressor.  Moreau v. Brown, 9 Vet. App. at 
395-96 (1996); Cohen v. Brown, 10 Vet. App. 128 (1997). 

A medical opinion premised upon an unsubstantiated account of 
a claimant is of no probative value.  See, e.g., Swann v. 
Brown, 5 Vet. App. 229, 233 (1993) [generally observing that 
a medical opinion premised upon an unsubstantiated account is 
of no probative value, and does not serve to verify the 
occurrences described]; Reonal v. Brown, 5 Vet. App. 458, 461 
(1993) (the Board is not bound to accept a physician's 
opinion when it is based exclusively on the recitations of a 
veteran claimant); has a subjectively held belief in the 
appellant's credibility is not competent medical evidence.  
See also Moreau v. Brown, 9 Vet. App. 389, 395-396 (1996); 
(Observing that the opinion of the physician that the 
appellant is truthful in his account is not necessarily 
probative as to the facts of the account.).  

It is very clear that the appellant believes that he is 
entitled to the benefit he seeks.  The record shows the 
appellant served two years of active and honorable service 
and that he rose rapidly in rank - the latter clearly an 
indication of meritorious and loyal performance of duty.  
However, while the Board expresses its appreciation for his 
service to the nation, VA is bound by the applicable law 
under statute, regulations, and the precedential decisions of 
the appellate courts as is outlined above.  


ORDER

Service connection for PTSD is denied.  



	                        
____________________________________________
	Vito A. Clementi
	Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


